Page 1 of 22


                                                          en     'ij^'1
                       No.04-14-00509-CV          ^-7^ ?          J" C.X ~&.

                                                           »      Sir


                    CAUSE No 2013-CI-12691            ~
                                                           o
                                                            XT




         FOURTH COURT OF APPEALS DISTRICT

           CADENA-REEVES JUSTICE CENTER

                     300 Dolorosa, Suite 300

                 San Antonio, Texas 78205-3037

               Original Brief date February 9, 2015




   APPELLANTS BRIEF - AMENDED 4-30-15.
Page 2 of 22




    GLORIA E. OCHOA-APPELLANT, APPELLANT IN PROPIA
                           PERSONA

                               V.


        NAIL FLOWER NAIL/BEAUTY SALON-APPELLEE.




   ON APPEAL FROM THE 224TH JUDICIAL DISTRICT COURT


                  IN BEXAR COUNTY, TEXAS




   From the 224th Judicial District Court, Bexar County, Texas

                 Trial Court No 2013-CI-12691

          Honorable Antonia Arteaga, Judge Presiding
Page 3 of 22




       Appellant/Plaintiff:   Plaintiff/Appellant's Counsel

         Gloria E. Ochoa - Appellant in Propria Persona

                     542 Williamsburg Place

                   San Antonio, Texas 78201

                      Phone: 210-309-0744


                      Phone: 210-736-1408
Page 4 of 22



      Appellee/Defendant:   Defendant/Appellee's Counsel:

                Campbell, Miller & Associates

                    Elizabeth W. Lennane


                        IBN. 24053014


                   300 Convent, Suite 2350

                  San Antonio, Texas 78205

                    Phone: 210-229-9879

                      Fax 210-229-9878
PAGE 5 OF 22




TABLE OF CONTENTS:



INDENTITY OF PARTIES AND
COUNSEL
..........i


INDEX OF AUTHORITIES                  iv


STATEMENT OF CASE                    vi

ISSUES PRESENTED                    vii

STATEMENT REGARDING ORAL ARGUMENT   viii

STATEMENT OF FACTS                   1

STATEMENT OF THE ARGUMENT            2

ARGUMENT                              4

CONCLUSION AND PRAYER                5

CERTIFICATE OF SERVICE                6

APPENDIX                                 7
PAGE 6 OF 22


INDEX OF AUTHORITIES

NEGLIGENCE. 322.01 (2), 322, 05 (2 CH 290).

CASES


Beauty Shops, Inc, v Foreman, 319 S.W. 2D 737, 738-739 9 Civ,
App., - Houston 1958, see 322.01 (6). For additional causes of
action, see 322.100 (2). (b)...Elements of Cause of Action for
Negligence of Barber or Cosmetologist.

Dickey v Jackson, 193 S.W. 584, 585 (CIV., Galveston 1927),
reviewed on other ground. 1 s.w. 2D 577, (Comm, App 1928,
judgement adopted and holding approved, see 322.05 (2) (a); See
also Chg 20, damages in Tort).

PROFESSIONAL MALPRACTICE 322.103 (1) (b) (322.76

(b)-ELEMENTS OF CAUSE OF ACTION FOR NEGLIGENCE OF
BARBER OR COSMETOLOGISTS.

This form alleges the five stanrdard elements of negligence:
duty, breach of duty, proximate causation, injury and damages.
See 322.01, (1) 322.05 (2); CH 2980, Negligence). The duty owed
to the plaintiff arrises out of the professional relationship
between the barber or cosmetologist and the client and the
breach of duty is the professionals' failure to perform services
for the client with the care and diligence commonly exercised by
similar professionals in similar circumstances (see 322.05 (2)
(a). The harm generally takes the form of physical personal
injuries, although the plaintiff may recover damages for mental
                               iv
PAGE 7 of 22

INDEX OF AUTHORITIES (CONTINUED)


anguish for an embarrassment of humiliation resulting from
alterations in his or her appearance caused by the professional's
negligence (Dickey v Jackson, 193 S.W. 5854, 585 (Civ. App. -
Galveston 1927), reviewed on other ground. 1 s.w. 2D 577,
(Comm, App 1928, judgement adopted and holding approved, see
322.05 (2) (a); see also Chg 20, Damages in Tort.


                               IV.
Page 8 of 22

STATEMENT OF THE CASE


STATEMENT OF FACTS - &      SEE ATTACHED "RECORD"
REFERENCES.


On 8-09-2011, I received severe "staph infection" to my left
thumb after a manicure at Nail Flower Beauty Salon.

This resulted in ONGOING, chronic pain, loss of use for thumb,
fingers, disfigurement and other related injuries and ongoing
medical treatment.

SUMMARY JUDGEMENT WAS RENDERED 6-19-14 FOR NOT
PROVIDING LEGAL RESPONSE IN A TIMELY MANNOR.


Citation: This case did not go to trial and thus no court reporter
records available.




**ORAL ARGUMENT REQUESTED**

Page 9 of 22

GOOD CAUSE.

There was "Good Cause" for the failure to timely make,
amend or supplement the discovery response.

REFER TO ITEMS 3, 4, 5, 6, 7, BELOW.

1. This motion is presented within the time limits prescribed by
the Texas rules of Civil procedure for Motion for a new trial.

2. The Judgment of the court is contrary to law.
3. There was insufficient evidence to support the engorgement
as delivered, as Plaintiff was NOT ALLOWED to present
REASONS for not responding in a timely manner.

**The Court erred in this regard. As the victim of Defendants
negligence & suffering from effects of the infection , I was not
able to physically, mentally, emotionally, respond in timely
mannor.   See "Good Cause" above.**


4. Plaintiffs failure to file an answer before judgment was the
result of an accident and or mistake, rather than due to an
intentional act or the result of conscious indifference.

5. Plaintiff "is" the "Injured Party" and unrepresented by
attorney as previous attorney abruptly canceled agreement to
represent her.



**ORAL ARGUMENT REQUESTED**

PAGE 10 OF 22


Good Cause (continued)

Plaintiff has been unable to locate other attorney who would
take case due to limited time frame to work on this case.

6.   Plaintiff/Gloria E Ochoa has been and is CURRENTLY under
PHYSICIANS CARE & ONGOING MEDICAL CARE and on
MEDICATIONS.


See INCLUDED/ATTACHED ongoing MEDICAL TREATMENT
RECORDS - 2011 year to present year 2015.

7. Above described situation and suffering from severe injuries
from staph infection incurred at above named nail salon
prevented Plaintiff from responding in a timely manner.
8. Gloria E Ochoa files this Appeal Brief complaining of
defendant and how defendant caused great "Personal Injury" to
her.


9. Gloria E Ochoa requests opportunity for verbal discussion etc,
to answer, in person, any questions from the judges to decide
this case.
Page 11 of 22

ISSUES    PRESENTED


1. This motion is presented within the time limits prescribed by
the Texas rules of Civil procedure for Motion for a new trial.

2. The Judgment of the court is contrary to law.

3. There was insufficient evidence to support the engorgement
as delivered, as Plaintiff was NOT ALLOWED to present
REASONS for not responding in a timely manner.

4. Plaintiffs failure to file an answer before judgment was the
result of an accident and or mistake, rather than due to an
intentional act or the result of conscious indifference.

5. Plaintiff "is" the "Injured Party" and unrepresented by
attorney as previous attorney abruptly canceled agreement to
represent her.Plaintiff has been unable to locate other attorney
who would take case due to limited time frame to work on this
case.


6.   Plaintiff/Gloria E Ochoa has been and is CURRENTLY under
PHYSICIANS CARE & ONGOING MEDICAL CARE and on
MEDICATIONS.

See included/attached Dr's bill showing dates of medical care on
June 2014. Same month and year of the Summary Judgement.



Page 12 of 22

ISSUES PRESENTED (CONTINUED).

SEE INCLUDED/ATTACHED ongoing MEDICAL TREATMENT
RECORDS - 2011 year to present year 2015.
7. Above described situation and suffering & treatment from
severe injuries from staph infection incurred at above named
nail salon prevented Plaintiff from responding in a timely
manner.



8. Gloria E Ochoa files this Appeal Brief complaining of
defendant and how defendant caused great "Personal Injury" to
her.




PAGE 13 OF 22




STATEMENT REGARDING ORAL ARGUMENT.



The courts orders granting immunity to Defendants are
erroneous because they are contrary to Texas Court decisions,

Appellants submit that oral argument would help the Court craft
an opinion that explains simply and clearly why these decisions
apply so that future courts will not make the same errors.

Moreover, the fundamental issue in this cqse is whether courts
have the power to consider obvious personal injury beauty/nail
salon;claims by law abiding Texas citizens , that their
constitutional-guaranteed rights have been unlawfully denied.

This issue is an important one worthy of the Courts full
attention consideration.


By refusing to weigh, consider, grant relief, to such claims, the
courts have made the constitutional rights of injured Texas
citizens a hollow premise.

Its decisions will have a far reaching negative consequence if
allowed to stand.




PAGE 14 OF 22




APPENDIX.




NOTICE OF APPEAL                      SEE STAMPED DATE 7-14-14

MOTION FOR NEW TRIAL                 SEE STAMPED DATE 7-16-14

DOCKETING STATEMENT.                 SEE STAMPED DATE 7-14-14
SEE COPY OF DOCKETING
STATEMENT.                      SEE STAMPED DATE 7-31-14


LETTER FROM COURT OF
APPEALS                                      DATED 7-22-14


ORDER FROM COURT OF
APPEALS                                      DATED 7-31-14


AFFIDAVIT OF INDIGENCY.         SEE STAMPED DATE 7-29-14

CLERKS RECORD BRIEF DUE 11-17-2014          DATED 10-17-14




PAGE 15 OF 22

APPENDIX (CONTINUED).

ORDER FROM COURT OF
APPEALS                                     DATED 1-29-15

LETTER COURT OF APPEALS BRIEF FILED         DATED 2-13-15

LETTER COURT OF APPEALS & ORDER / NON
COMPLIANCE                                   DATED 2-23-15

APPELLANTS REVISED BRIEF.       SEE STAMPED DATE 3-18-15

CURRENT ABBREVIATED MED RECORDS/ & DR
STATEMENT/BILL      SEE DATE 6/2014 .   SUMMARY
JUDGEMENT DATED 6-19-14.

                                                             -~>,
SUMMARY
JUDGEMENT
DATED 6-19-14

CLERKS RECORD FROM APPEALS COURT                     2015
Page 16 of 22



ADDITIONAL RECORDS -       INFORMATION


See included copy of my BANK RECORD showing DATE OF VISIT
8-9-11, to The Nail Flower Nail/Beauty Salon and charges.

Manicure preformed by employee, Ben Nguyen.

Gloria Ochoa, plaintiff was instructed by "soak" her nails in
manicure dish that had a soap solution to soften cuticles.

A short while later, Gloria Ochoa, plaintiff, suffered severe
infection to thumb, that necessitated emergency medical
treatment. Thumb was infected, very swollen, blue in color and
extremely painful.




Page17of 22



DEFENDANTS BREACH OF DUTY.

Defendant "OWED" plaintiff a "Duty" to "Care", "To Protect" its
client by cleaning, disinfecting, sterilizing all its equipment.

Emergency room doctors termed this a severe "Staph" infection
due to nail salon not /sterilizing/cleaning their soaking dishes
/equipment etc.
Defendant "Breached the duty owed" to Plaintiff in that they
FAILED to properly disinfect, sterilize, clean their equipment.



DEFENDANTS NEGLIGENCE.


 As the direct and proximate cause of the defendants
"NEGLIGENCE", plaintiff suffered personal injury etc as
described below.


Pain and Suffering, Loss of Use for thumb and hand. Inability to
continue working/earn a living, disabled status, loss of earning
ability, now and future earnings, emotional stress, anxiety, etc.

Significant unpaid med bills due to these injuries.

Cost of Ongoing medical treatment*.


PAGE 18 OF 22


ARGUMENT.

1. I THE PLAINTIFF, do not want this to happen to any other
innocent person walking in to this nail salon for a simple
manicure.

Current ONGOING SUFFERING due to Defendants Negligence.

2. Defendant must ACCEPT RESPONSIBILITY FOR THE GREAT
INJURY THEY HAVE CAUSED.

They must sterilize all equipment with each client or use
disposable equipment.

3. SEEKING REASONABLE COMPENSATION for ONGOING PAIN
and SUFFERING /LOSS OF USE FOR THUMB/HAND.
DISFIGUREMENT FOR THUMB. DISABLED STATUS DUE TO
"STAPH INFECTION" THAT COULD HAVE NEEN AVOIDED BY
DEFENDANT "STERILIZIING" EQUIPMENT. LOSS OF ABILITY TO
EARN A LIVING NOW AND FUTURE EARNINGS and PAYMENT OF
UNPAID MED BILLS.
PAGE 19 OF 22




SUMMARY




GLORIA E OCHOA, plaintiff, moves the court to set aside the
Summary Judgement rendered against it on 6-19-14 and grant a
new trial.




PAGE 20 OF 22


PRAYER FOR RELIEF.
Therefore, plaintiff, respectfully requests Reversal of summary
judgment against plaintiff and grant a New Trial.

1. Damages in an amount within the jurisdictional limits of the
court.


2. Pre-and postjudgement interest on that amount of the legal
rates.


3. Costs of suit and

4. Any other relief to which plaintiff is entitled.

Respectfully submitted,



Gloria E. Ochoa an Individual, Plaintiff.

542 Williamsburg Place

San Antonio, Texas 78201

Phone: 210-309-0744.

210-736-1408
Page 21 OF 22



CERTIFICATE OF SERVICE 192.3




I, the undersigned, Gloria E. Ochoa, certify that a true and
correct copy of the foregoing document was served to
Defendants attorney by "Certified" mail, return receipt
requested.




Gloria E Ochoa

542 Williamsburg PI.

San Antonio, Texas 78201

Phone: 210-309-0744


Phone:210-736-1408
PAGE 22 OF 22




CERTIFICATION OF COMPLIANCE WITH BRIEF LENGTH AND TYPE SIZE
REQUIREMENTS.



BRIEF LENTH:

I certify that (1) this brief complies with the word-count limitation in ORAP
5.05 (2) the word count of this brief (as described in ORAP 5.5 (2) (a) is
1,747 or less. (1163 words).




I certify that the size of the type in this brief is not smaller that 14 points
for both the text of the brief and footnotes as required by ORAP 5.05 (4)
(1). 14 font size.




Gloria E. Ochoa,
.liS^^^ssH^mxte™$;g^^.^|^1IIIK111IIS
File Edit Connect Help ®GE Healthcare-   ,    •   -'




Patient Action Screen                                                      Username: MGA56550       1   I6PS.A
Patient: OCHOA,GLORIA                                   MEN:    09029980
                                                                0                    DOB: 01/26/1951 Age: 64
Visit #:
                                             Adra Dt:                                VTYP :

Action:        ai                            Dis Dt:                                 REVFSC:


 F7Q-Quit F7P-Page F10-OK F4-Major F5-Help F3-More keys
      PreDt Adm Dt               Dis Dt           Admit # PYTP             location            DD   FSC Bill St

1)               12/28/11         12/28/11        136156391    OPUH   UH-RAD-XRAY              HME 420 Billed
2)    11/17      11/17/11         11/17/11        135961324    XNBU   UP-CMA EXPRESSMED CL HME 420 Final V
3}    11/15      11/15/11         11/15/11        135944547    XNBU   UP-CMA EXPRESSMED CL HME 1        Final V
4)               11/15/11         11/15/11        135945830    OPPA   UP-CMA EXPRESSMED CL HME 1        Billed
5)    11/11      11/11/11         11/11/11        135910373    OPUH   UH-RAD-CT                HME 420 Billed
6)    11/02      11/02/11         11/02/11        135876674    XNBU   UP-CMA EXPRESSMED CL HME 1        Final V
7)    11/01      11/01/11         11/01/11        135867639    XNBU   UP-CMA EXPRESSMED CL HME 1        Final ¥
8)               11/01/11         11/01/11        135875030    OPPA   UP-CMA EXPRESSMED CL HME 1        Billed
9)     10/07     10/07/11         10/07/11        135719721    XNBU   UP-CMA EXPRESSMED CL HME 1        Final V
10)            /fo7Q77ll 10/077TT\t35726106 OPPA UP-RAD                       XRAY             HME 1    Billed
11) 09/10 09/10/11 09/10/11 135580197 XNBU                            UP-CMA EXPRESSMED CL HME 1        Final V
12) 09/01' 09/08/11 09/08/11 B5562983 XNBU                            UP-CMA EXPRESSMED CL HME 1        Final V
13)           V09/08/11 09/08/11JO5570804 OPEC                        ERUH-EC ACUTE            AMA 1.   Billed
14) 08/26 TO/26/11 08/26/11 135505452 XNBU                            UP-CMA EXPRESSMED CL HME 1        Final ¥
15) .08/19 08/19/11 08/19/11 135475207 XNBU                           UP-CMA EXPRESSMED CL HME 1        Final ¥
Enter choice or Press  to continue:




                                                                University Health System
                                                               Medical Records Department
                                                                   4502 Medical Dnve
                                                                San Antonio. Texas 78229
Sm>ddxSSH;-'ipXterm;;^--•;",;.^^cM-'-S::^'^^ hjJ^-K
FJe   Edit   Connect   Hel{>   ®GE Healthcare         .- -• .t .\... •'_•

Patient Action Screen                                                                   Username: MGA56550     1   I6PS.A
Patient: OCHOA,GLORIA                                        MRN:            09029980          DOB: 01/26/1951 Age: 64
Visit #:
                                                  Adm Dt:                                      VTYP:

Action:            ai                             Dis Dt:                                      REVFSC:


 F7Q-Quit FTP-Page F10-OK F4-Major F5-Help F3-More keys
        PreDt Adm Dt                     Dis Dt      Admit # PYTP                       location         DD   FSC Bill St
1)                     02/01/15          02/02/15   142281915               OPOB ST-9TH FL ACUTE CARE HME 201 Billed
2)                     10/31/14          10/31/14   141804720               OPDR UH-OUT PT PHARM AT U HME 1 Billed
3)                     10/29/14          10/29/14   141797423               OPEC ERUH-EC ACUTE .       HME 201 Billed
4)                     09/07/14          09/09/14   141481445               OPOB ST-9TH FL ACUTE CARE- HME 201 Billed
5)      12/12          12/12/13          12/12/13   140009108               OPDT DT-NURSE INTER¥IEW/C HME 1 Billed
6)      12/11          12/11/13          12/11/13   139961773               XNBD DT-HEPATITIS CHART C HME 1 Final ¥
7)                     12/11/13          12/11/13   139999830               OPDT DT-RAD-XRAY           HME 200 Billed
8)      12/04          12/04/13          12/04/13   139863918               OPDT DT-RHEUMATOLOGY ADUL HME 200 Billed
9)                     11/28/13          11/28/13   139935561               OPEC ERUH-EC ACUTE .       HME 200 Billed
10)     11/27          11/27/13          11/27/13   139773179               XNBD DT-HEPATITIS CHART C HME 1 Final ¥
11)     10/30          10/30/13          10/30/13   139592607               OPDT DT-RAD-XRAY           HME 200 Billed
12)     08/26          08/26/13          08/26/13   139384135               OPUH CC-RAD-MAMMO          HME 410 Billed
13)     07/31          07/18/13          07/31/13   139143279               OPTU UH-OCCUPATIONAL THER HME 410 Billed
14)     02/20          02/20/13          02/20/13   138336832               OPUH UH-REHAB EMG CLINIC HME 400 Billed
15)     01/30          01/30/12          01/30/12   136351005               OPUH CC-RAD-MAMMO          HME 420 Billed
Enter choice or Press  to continue:
                                               '•&i3t^$Misi'if&>tt&'7$
 alaixidx-SSH t IDXterm,

File Edit Connect   Help ® GEHealthcare

Patient Action Screen                                                     Username: MGA56550 1 I6PS.A           **
Patient: OCHOA,GLORIA                               MRN:         09029980        DOB: 01/26/1951 Age: 64
Visit #:
                                          Adm Dt:                                   VTYP:
Action:         ai                        Dis Dt:                                   REVFSC:


 F7Q-Quit F7P-Page F10-OR F4-Major F5-Help F3-More keys
                  Visit Display for OCHOA,GLORIA MRN: 09029980
    PreDt          Dis Dt    Admit # PYTP      location         DD FSC Bill                                St

1)                                  /8/19/11 135476586 OPEC ERUH-EC ACUTE                     HME 1   Billed
2)    03/1T 0a/377US03/17/05 125575970 XNBU UH-CMA EXPRESSMED                                 HME 600 Final ¥
3)    02/24         02/24/04       02/24/04   124214291        OPUH      UH-CMA EXPRESSMED    HME 410 Billed
4)    01/22         01/22/04       01/22/04   124097607        OPUH      UH-CMA EXPRESSMED    HME 410 Billed
5)    01/15         01/15/04       01/15/04   124066698        OPUH      CC-RAD-MAMMO         HME 410 Billed
6)    03/11         03/11/03       03/11/03   123008539        OPDT      DT-RAD-MAMMO         HME 410 Billed
1)    02/18         02/18/03       02/18/03   122919430        XNBD      DT-FP NURSE OB       HME 410 Final ¥
8)                  02/18/03       02/18/03   122958991        OPDT      DT-FP NURSE OB       HME 410 Billed
9)     ***          Display Canceled ***
Enter choice:
                          JD                    Cardiology Clinic Of San Antonio PLLC                                                        STATEMENT DATE                               03/17/15
     GandfolOgwQ                                PO Box 741248
                         rvrtliniC Atlanta, GA 30374-1:
                         or   v*»   ANTowia
                                                     1248
                                                                                                                                             ACCOUNT NUMBER                                123786


                                                                                                                                             PAYMENT DUE DATE                       ^~JM/Q6/15
                     1/1
                                                                                                                                             PAY AMOUNT DUE               •               $301.45                 "'"V

                     DDDDD0D?m

                     "lllll         |>ill>ll|l'll'HI'l"lll-ll'llllllllllllll>ll"l<                                                           Questions About Your Account Call 210-614-1440.

                     Ochoa, Gloria
                     542 WILLIAMSBURG PL
                     SAN ANTONIO, TX 78201-2652


                                                                            STATEMENT - Cardiology Clinic Of San Antonio PLLC
                                                                 «.,•>-    ,.*
                                                                  • -,- \> Description\ i                                    Charge         Adjusted       Insurance      Insurance        Patient i          * Patient; **£<
         Date          Provider
                                                                                                                                             Amount          Paid             Pending       Paid               Balance; "\*

         11/21/13 Donovan MD                            Intital Hospital Care/Consult                                          492.00          303 93         149 84                                               38.23

         11/22/13 Donovan MD                            HOSPITAL DISCHARGE DAY                                                 256.00          256.00
         11/22/13 Donovan MD                            Echocardiogram 2-D Doppler                                             171.00          111 74          47.22                                               12.04

                                                        Color Interp „                 .               ,   '
         11/22/13 Donovan MD                            LEFT HEART CATH, CORS, LV.W/WO                                         819.00          670 94         117.97                                               30.09 •

         11 "O'l T     Dnn-wn MO                        AMI PTCA'Rtont/AthrpV-t" '"'                               -          Ifififinf)      KTiflRC)        506 0?                                              129.09
         1^ I       1-l)i I'viiiMD                      C'FFH     EuHIP/llENl VIMI E >T                                        i 11"""         1'      '       "14                                                 13 51
                                                                                                                                                                                                                     '<11
         JJ^KiP i . ir Ml J                             LLI '    IPCji ArDli'1-.PAM (uMPIETE                                      C| ' •              •           4,
         jn 1J 14*>J i . in MIT                         orFU      Li UII-ATIENTMMT E'.T                                        -     u.        5    11         1"-                                                 !nt i

         ••• i ' 1". IT^n. . in Ml)                     riH      [Ri'i #"RDI')i".P*M LOMPLLTE                                     c ',            •>••          ' ''1
                    '4 D-ijiN. 11 MP                    n\\ |i    l t ijrPAHLNI 7II.IT L -T                                     !• r. in         ~i.r




     1          «                         1       «•»        «1A r^                                                                                                                     I -^   j   • ji   _    _ m. n*
                Willi Bill                                                                      Ovci 3G Day a                         CVci SG Says             Tuieri BsScinwO            ItTIBT *flllU>UCIl U F V




                    $0 00                           —i SOOOv .-i/*                          *:v*;t'»$0 00.- >•                             S301 45                     $301 45                      $301 45
                                                                                                               4       J
                                                                                   r       t- SANDEE BRYAN MARION                       COURT OF APPEALS
    CHIEF JUSTICE
                                               FOURTH COURT OFAPPEALS DISTRICT
                                                                                                    KEITH E. HOTTLE
  KAREN ANGELINI                                 CADENA-REEVES JUSTICE CENTER
                                                                                                   CLERK OF COURT
  MARIALYN BARNARD                                 300 DOLOROSA, SUITE3200
  REBECA C. MARTINEZ
                                                 SANANTONIO, TEXAS 78205-3037
• PATRICIA 0. ALVAREZ                          WWW.TXCOURTS.GOV/4THCOA ASPX
                                                                                                     TELEPHONE
  LUZ ELENA D. CHAPA                                                                                 (210)335-2635
 JASON PULLIAM
    JUSTICES                                                                                        FACSIMILE NO.
4                                                                                                    (210)335-2762

                                                    February 13, 2015


          Gloria E. Ochoa
                                                                     Elizabeth Lennane
         542 Williamsburg Place
                                                                     Bank of America Plaza
         San Antonio, TX 78201
                                                                     300 Convent St Ste 2350
                                                                     San Antonio, TX 78205-3703
                                                                     * DELIVERED VIA E-MAIL
         RE:
                    Court ofAppeals Number:      04-14-00509-CV
                    Trial Court Case Number:     2013-CI-12691
                    Style: Gloria Ochoa
                          v.


                          Nail Flower Beauty Salon

        receiveJand
        received and filPH1IaT?'  nriefofflthe*"appellee's
                     filed. The filing             ^ brief ^ is and nUmbered
                                                                pending.          cause has th* date been
                                                                 Very truly yours,
                                                                 KEITH E. HOTTLE, CLERK




                                                                Deputy Clerk, Ext. 53219




       cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
                                COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF .APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                      CLERK OF COURT
KAREN ANGEL1N1                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ               WWW.TXCOURTS.GOV/4THCOA.ASPX                           TELEPHONE
PATRICIA 0 ALVAREZ                                                                      (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM
                                                                                     FACSIMILE NO.
 JUSTICES                                                                               (210) 335-2762


                                       February 23, 2015

       Gloria E. Ochoa                                   Elizabeth Lennane
       542 Williamsburg Place                            Bank of America Plaza
       San Antomo-TX 78201                               300 Convent St Ste 2350
                                                         San Antonio, TX 78205-3703
                                                         * DELIVERED VIA E-MAIL *

       RE: r Court of Appeals Number:        04-14-00509-CV
              Trial Court Case Number:       2013-CI-12691
              Style: Gloria Ochoa
                      v.

                      .Nail Flower Beauty Salon

              Enclosed please find the order which the'Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause!               c

              If you should have any questions, please do not hesitate to contact me.

                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK




                                                               Lwz EstKraa
                                                               Deputy Clerk, Ext. 53219




      cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
                                   JfourtF) Court of Appeals;
                                           H>an Antonio, ^exas;

                                               February 23, 2015 .-

                                              No. 04-14-00509-CV


                                               Gloria OCHOA,
                                                  Appellant




                                    NAIL FLOWER BEAUTY SALON,
                                                   Appellee

                        From the 224th Judicial District Court, Bexar County, Texas
                                         Trial Court No. 2013-CI-12691
                                  Honorable Antonia Arteaga, Judge Presiding


                                               ffeRB E R_ r
           Appellant filed her brief on February 13, 2015. The brief does not comply with Rule
    38,1 of the Texas Rules ofAppellate Procedure. See Tex. R. App. P. 38.1. Specifically, the brief j/
    violates Texas Rule of Appellate Procedure 38.1 in that it does not contain:                           v^
           (l-V«K:table of contents; " ;" \                                  J"     v \J^"      r*y" w-'
           (2)-an index of authorities^-,'        v/'                        , k,"^ f/j           P^
           (3) aproperstatenientpfthe.eas.e;                               /'U 'y •^/tK
           (4fe b,:ief statement of(the^issues presented; setting out what errors were allegedly
           c61riihitted-by4hejtHaIe6urt;_                            ~        " "
         id. R. 38.1(b) (requiring table of contents), 38.1(c) (requiring index of authorities), 38.1(d)
   (requiring statement of case); 38.1(f) (requiring statement of issues presented), 38.1(g) (requiring
   statement of facts with record reference), 38.1(h) (requiring summary of argument, 38.1(i)
 ^requiring argumenlj^jJli_ap^              citation to authority and record), and 38.1(k) (requiring
, 1^tE€llfe@ii^IP'^^I^^^||0|her appealable order, any jury charge and verdict form, any
(^findings of fact and_conclusions of law, and text of applicable rules, regulations, ordinance^
                                  Table of Contents


                                                                                  Page

Summary of the Argument                                                               6

Standard of Review                                                                    8

Argument                                                                              9

I.     The District Court Erred In Dismissing The Porrettos' Constitutional
       Takings Claim                                                                  9

       A. The Constitution waives governmental immunity from takings claims          10
       B. The Porrettos have standing to bring a takings claim                       11

II.    The District Court Erred In Dismissing The Porrettos' Trespass To Try
       Title Claim Against Patterson and Muller                                      14

       A. Officials who incorrectly claim title to or possession of private
           property on the government's behalf are not immune from suit              15

       B. Lain includes disputes over title as well as possession                    17

III.   The District Court Erred In Dismissing The Porrettos' Claim That The GLO
       And Patterson Breached The SettlementAgreement                                19

IV.    The District Court Erred In Dismissing The Porrettos' Claims Against The
       Park Board And Muller BecauseThe Legislature WaivedTheir Immunity             21
Conclusion and Prayer                                                                22

Certificate of Service                                                               24

Appendix


       First Amended Petition (CR 216-28)                                         Tab A

       Survey of Property (CR 152)                                                Tab B

       Rule 11 Agreement / Settlement in Principle (CR 279-85)                    Tab C

       Orders Granting Pleas to the Jurisdiction (CR 214-15, 286)                 Tab D




                                            111
                                      COURT OF APPEALS
CATHERINE STONE                         FOURTH COURT OF APPEALS DISTRICT                         KEITH E. HO'ITLE
  CHIEF JUSTICE                           CADENA-REEVES JUSTICE CENTER                           CLERK OF COURT
KAREN ANGELINI                               300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                        SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                         WWW.4THCOA.COURTS.STATE.TX.US                             TELEPHONE
REBECA C. MARTINEZ
                                                                                                   (210)335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA
                                                                                                  FACSIMILE NO.
 JUSTICES
                                                                                                   (210) 335-2762


                                              October 17, 2014


       Gloria E. Ochoa                                        Elizabeth Lennane
       542 Williamsburg Place                                 Bank of America Plaza
       San Antonio, TX 78201                                  300 Convent St Ste 2350
                                                              San Antonio, TX 78205-3703
                                                              * DELIVERED VIA E-MAIL *

      RE:    Court of Appeals Number:      04-14-00509-CV
             Trial Court Case Number:      2013-CI-12691
             Style: Gloria E. Ochoa
                      v.

                      Nail Flower BeautvSalon


            The Clerk's/Kecor,                                     •ered cause has this date been filed.
      The appellant's brief is du

                                                           Very truly yours,
                                                           KEITH E. HOTTLE, CLERK




                                                          Deputy Clerk, Ext. 3219




     cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
     Donna Kay McKinney (DELIVERED VIA E-MAIL)




                                                                                                                "V-   ....-./
PAGE 1 OF 2




                                NOTICE OF APPEAL


                              CAUSE #2013-CI-12691


                          224th JUDICIAL DISTRICT COURT

                             IN BEXAR COUNTY, TEXAS


                                 GLORIA E. OCHOA


                            542 WILLIAMSBURG PLACE


                           SAN ANTONIO, TEXAS 78201
                                                               •C3-



                               Phone: 210-309-0744
                                                                      •r*»           3>3> 3^1.
                                                                      (->    .—

                               Phone: 210-736-1408            m       rn     xr

                                                                      m      -o
                                                                       a     .-.3;
                            Appellant in Propria Persona
                                                                                          rn
                                                                                          -<




JUDGEMENT DECREE TO BE APPEALED WAS ENTERED AS:

                               GLORIA E.OCHOA


                                   PLAINTIFF

                                      VS.


                           NAIL FLOWER BEAUTY SALON

                                    DEFENDANT




NOTICE IS GIVEN THAT, GLORIA E.OCHOA, HEREBY, APPEALS FROM SUMMARY JUDGEMENT

ENTERED ON JUNE 19™, 2014, BY THE HONORABLE JUDGE, ANTONIA ARTEAGA, IN THE ABOVE

CAPTIONED ACTION.
    Page 2 of 2



    DATED 7-14-14




    GLORIA E OCHOA

    542 WILLIAMSBURG PLACE

    SAN ANTONIO, TEXAS 78201

    Phone; 210-309-0744
    Phone:210-736-1408




    CERTIFICATE OF SERVICE




    I, certify, that Ihave caused a copy of this document to be delivered to all parties
    entitled to service as listed below by US Mail, Certified, Return receipt requested.


    Attorney for Defendant                             u

    Campbell, Miller & Associates

     300 Convent, Suite 2350

     San Antonio, Texas78205-3532




\
 Page 1 of3

                            MOTION FOR NEW TRIAL
                                                        i




                                   Gloria E. Ochoa
                                542 Williamsburg PL
                              San Antonio, Texas 7$201
                                Phone:210-309-0744

                           Cause Number 2013-CI-12691
                              In the 224TH JUDICIAL COURT

                                         in

                                Bexar County, Texfrs

GLORIA E.OCHOA
PLAINTIFF


VS.


NAIL FLOWER BEAUTY SALON
DEFENDANT


Gloria E. Ochoa, plaintiff, moves this court to set aside the judgment rendered
against it on 6-19-14-by Summary Judgment and grant a new trial in this cause.

1.This motion is presented within the time limits prescribed by the Texas Rules of
Civil Procedure for a Motion for New Trial.

2. The judgement of the court is contrary to law.

3. There was insufficient evidence to support the judgement as delivered, as
Movant was not allowed to present reasons for not responding in a timely manner.
                                                    !

4.1. Movants failure to file an answer before judgment was the result of an accident
and or mistake, rather than due to an intentional act of the result of conscious
indifference.



Page 2 of 3. MOTION FOR NEW TRIAL
 4.2. The accident or mistake that prevented Movant from filing an answer is that
 the MOVANT is not represented by attorney as preyious attorney abruptly
 canceled agreement to represent her. Maffi^^ould not locate attorney who
 would take case due to limited time frame to research. Also, that the Movant IS the
 INJURED PARTY in this Personal Injury Lawsuit and suffering from effects of
 severe 'staph' infection received at the Defendants Nail Salon.
 Movant has been and is under physicians care and on medications for extreme pain
 diminished use of hands, fingers, loss of balance, other injuries, since date of injury
 in 2011. Movant is disabled and no longer able to work and needed to obtain Social
 Security Disability. Severe injuries/situation has caused Movant from responding in
 a timely manner.

5. Movant has meritorious defense as to the full amount to the judgement.
Injuries as noted above from severe staph infection.
See attached affidavit.

6.1. The granting ofa new trial will not prejudice the other parties to this cause.
6.2 Movant is ready, able and willing to go to trial immediately ancLnot delay, harm
Or
or nreilldice
   prejudice will  nrmr in
              will occur to the, nthai* parties
                            the other   now+iac, as
                                                 oo a
                                                    n ..^..i* ~eTdk^l&fCQ.tlhr?^._.
                                                      result of ftfirefeaS Action.

 Movant, Gloria E. Ochoa, prays that after notice and hearing that the judgement
rendered in this cause be setaside and thatMovarit be granted a new trial.

July 16,2014.

Respectfully submitted,


Gloria E. Ochoa
542 Williamsburg Place
San Antonio, Texas 78201
Phone: 210-309-0744
Phone: 210-736-1408
                          CAUSE NO 2013-CI-12691
                     IN THE 224TH DISTRICT COUNT
                              STATE OF TEXAS
                           IN COUNTY OF BEXAR



GLORIA E OCHOA
PLAINTIFF

VS

NAIL FLOWER BEAUTY SALON
DEFENDANT


AFFIDAVIT IN SUPPORT OF MOTION FOR NEW TRIAL
                        i,v • ««h w RpYar Countv, Texas, on this day personally
appeared, Gloria E Ocnoa, to me  Alr.d(lvit who being first Sworn on oath,
and qualified in a» respecte f^^J^taS-          i^tm and that she has
and aUegation thereof, true and correct to affiants own personal knowledge.

Gloria E. Ochoa



 SWORN TOAND SUBSCRIBED BEFORE ME ON_ ^'Ihtf-,
                               '                                                                                    Page 3 of 3.



Certificate of Service


t na^ife that Thave caused acopy of this document to be delivered to all parties,
!StoS^to™as
Receipt requested.
                   listed below by Certified Mai1, Return
Campbell, Miller, &Associates
Bank of America Plaza
300 Convent Street
San Antonio, Texas 78205-3532


Respectfully submitted,




 Gloria E. Ochoa
 542 Williamsburg PI
 San Antonio, Texas 78201.
 210 309-0744.




             AFFIDAVIT IN SUPPORT OF MOTION FOR NEW TRIAL
                              Docketing statement 7-14-14
page 1 of :2.

Docketing Statement


Gloria E. Ochoa
542 Williamsburg Place                                                oo          gg      0
San Antonio, Texas                                                    "<          32      ©
Phone: 210-309-0744                                                               -
                                                                                  c_   mC,a!
                                                                                       ooO:

Cause 2013-CI-12691

Gloria E. ochoa
                                                                           2—• -•*••   o3%~
                                                                                       Or-,"*™

vs


Nail Flower Beauty Salon

in the 224th Judicial court                                 ,>.-.•'
of   Bexar County, Texas

Appeal filed 7-14-14                                            -\^
summary Judgment signed by the Honorable Judge, Antonia Arteaga on 6-19-14.
This did not go to trial. No court reporter.                                                   (
Request for findings of fact filed on 7-9-14.
 Plaintiff is not represented by attorney.
Defendants attorney, Campbell, Miller, & Associates                                            /
 Elizabeth Lennane
 300 convent, Suite 2350
 San Antonio, Texas 78205-3532
 Phone: 210-229-9879
 Fax 210-229-9878

 personal Injury Lawsuit




                                          page 1
page % >f ^

certificate of service
T _prtl-fv tnat j nave caused a copy of this document to be delivered to all parties,
attofneyfor Sefenlant? entitled to service as listed below by Certified Mail,
Return Receipt requested.
Campbell, Miller, & Associates Law offices
Bank of America Plaza
300 convent Street
San Antonio, Texas 78205-3532
Resctectfully submitted,

Gloria E. ochoa
542 Williamsburg Pi
San Antonio, Texas 78201.
210 309-0744.




                                         Page 1
                                             COURT OF APPEALS
                                           FOURTH COURT OF APPEALS DISTRICT                             KEITH E. HO'ITLF.
CATHERINE STONE
                                             CaDENA-REc VES JUSTICE CENTER                              CLERK OF COURT
 CHIEF JUSTICE
KAREN ANGELIN1                                  300 DOLOROSA, SUITE 3200             3
SANDEE BRYAN MARION                           SAN ANTONIO, TEXAS 78205-3037
                                            WWW.4TKCOA.COURTS.STATE.TX.US
                                                                                         P/o                                                                                 33^ au^s



                                     J
                               jfourtf) Court of Appeals
                                      g>an gfotomo, t&zxas

                                             July 31, 2014

                                         No. 04-14-00509-CV                              ;

                                          Gloria E. OCHOA,                                              |
                                                Appellant



                                NAIL FLOWER BEAUTY SALON,
                                                Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013-CI-12691
                             Honorable Antonia Arteaga, Judge Presiding

                                             ORDER

        On July 22, 2014, appellant timely filed a notice ofappeal from the trial court's June 19,
 2014 judgment. On July 29, 2014, appellant filed an affidavit of indigency in this court. It
 appears appellant did not file her affidavit in the trial court.
         Aparty who cannot pay the costs ofan appeal must file an affidavit ofindigence "in the
 trial court with or before the notice of appeal." Tex. R. App. P.-20. 1(c)(1). Appellant's affidavit
^wa^erefoTe^u^rfl4he trial court on July 22, 2014, the date her notice of appeal was filed, or a
-TnoTiorr-fer extensions-time to file the affidavit was due in this court fifteen days later, on
  August 6, 2014. See Tex)r! App. P. 20.1(c)(1), (3).
         We construe the affidavit filed in this court as a motion for extension of time to file the
  affidavit in the trial court. Accordingly, we GRANT the motion to extend time to file an
  affidavit of indigency to pay costs.

         We ORDER the clerk of this court to send copies of the affidavit and this order to the
  district clerk, the court reporter, and all parties. See Tex. R. App. P. 20.1(d)(2).
          We further ORDER the deadline for filing a contest to the affidavit of indigence is
  August 11,2014. Any contest must be filed in this court. See Tex. R. App. P. 20.1(e)(1).
!-^




              IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
      court on this 31st day of July, 2014.




                                                      eitfiE.
                                                     Kei        Hottle   *
                                                     Clerk of Court


                                       ?*
              Request for Findings of Fact and conclusion of Law 7-8-14
                                                          Page 1 of 3
                             Gloria E. Ochoa
                          542 Williamsburg Pi.
                         San Antonio, Texas 78201
                           Phone: 210-309-0744

                        cause Number 2013-CI-12691

                        In the 224TH JUDICIAL COURT
                         of Bexar County, Texas.


                            GLORIA E.   OCHOA
                                PLAINTIFF
                                   VS.
                         NAIL FLOWER BEAUTY SALON
                                DEFENDANT.

REQUEST FOR FINDINGS OF FACT AND CONCLUSIONS OF LAW

GLORIA E. OCHOA, MAKES THIS MOTION TO THE TRIAL COURT FOR FINDINGS OF FACT AND LAW
IN THE ABOVE REFERRED AND NUMBERED CAUSE.

In support of this motion, Gloria E. Ochoa, shows as follows:
The above captioned cause did not come to trial before the court, due to a summary
judgement. After considering the pleadings, the argument and briefs from counsel,
the court rendered its decision to grant a Judgement in favor of the defendant.
Gloria E Ochoa, requests for findings of fact and conclusions of law the following:
FINDINGS OF FACT.
Plaintiff is not represented by attorney and is the injured party and due to ongoing
pain, suffering from staph infection received at Nail Flower Beauty salon was not
able to respond in a timely manner,
see original Petition - Paragraphs, 6, 7, 8, 9, 10, 11, 12.




                                        Page 1
Appellate Docket Nnmber: I'^rJ^T^ji '&£_ ~cJ.: ^-lf-f/
                                                                                                                                              -' ' "    '-* I"""-'- ..a
Appellate Case Style:               | m(jrt*J '• rO^Vvi> •rCl',':*?, \\±j,\-&foir!&-*' -•


Companion Case No.:                      ,•--.;--;--:                  ;                            "             1                 *ni/lx.                               •

                                                                                                                                                       £^
Amended/corrected statement                                  DOCKETING STATEMENT (Civil)                                                                          >
                                                      Appellate Court:Hl^^^^^^^Ks^MrJSi"                              1/
                                                 (to be filed in the court of appeals upon perfection of appeal under TRAP 32)
                                                            4 .
    AppLIMIIt       "I   •>
                                                                                    If \pjiLll.int'AttoriiL\(s)                                               -     i- '. ii

     Person fj Organization (choose one)                                            •       Lead Attorney
                                                                                                                                               -3      £hJ,-
                                                                                    First Name:          Ml                                  .3S ^'s;_
                                                                                                                                     -*K»- - • -c" ' ••yf-J-^-
First Name:     i~£§rZSTj2iL~\&J&\i7jZ*Lfr.                                         Middle Name I _
Middle Nam. " ;'£: ]/ fl . . „ _/ ']_ „*„" ^ . .*_".-_"                             Last Name            \

Last Name.      ' J^C-fa O-O/''^~" ?                                   ."'-. v      Suffix: gSi. _ .
                                                                                    Lawl inn i, mi |
Suffix: K:i^v- 11
Pro Se:                                                                             Addri      1         L
                                                                                                                           •         /- •        "do—.- «
                                                                                    Addri      '

                                                                                    City:                c                                             *-      *-»    J



                                                                                    State:     |IZXM&^*.^&&B-                                               Suffi:

Suffix:                                                                             Law J niu N mi

ProSe: O                                                                            Addn i               .,„.:•;:               ..^.'..^^S-ss^^
                                   Aind30
                                                                                    Addrcs'              ^>fi CjprttfatLS*?!
                                                                                    city:                l£psp: "8 VL&KzTo'.j "tD^-TL'J
                COXIV ICTflTWl                                                      State

                                                                                    Telepl
                         Aip)0 mxm
                  . wno imxm                                                        Fax:
                  MmmummQt                                                          Email
                                    Q31IJ-
                                                                                    SBN:

                                                                           Pagel of 7
hjaag'..'.''-* • 'v. -*> •     r•         iii'—^ii_^=—' •£ii *e ^ "      • * '-—l'1-*.i.'-!'.".-'.J." ^ i — 71"//
 Nature «i |v « ^ -"•'- »< f. :£i32iL^!ns!3^3
 Date notice ofappeal filed in trial court: jg^^ggmBf'S^l^r*.——"-J
 Ifmailed to the trial court clerk, also give the date mailed L!k*."—£* ^'i:?.^^SS
 Interlocutory appeal ofappealable order: • Yes • No
 Ifyes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):

 Accelerated appeal (See TRAP 28):            • Yes • No
 Ifyes, please specify statutory or other basis on which appeal is accelerated:                                     ^wr??




Parental Termination or Child Protection? (See TRAP 28.4): ^Yes ^N6



 Agreed? (See TRAP 28.2):                      • Yes • No
 If yes, please specify statutory orother basis for such stetus
                                                                                                                                     !^JL£I.i

 Appeal should receive precedence, preference, or priority under statute or rule:       U Yes |_| o
                                                                                                                            f-7PT^r%^* *T" ^T^p*
                                                                                                                                     Jt^^^

 Does this case involve an amount under $100,000? ^ Yes QNo
 Judgment or order disposes ofall parties and issues: • Yes QNo
 Appeal from final judgment:                            J^jYes QNo
 Does the appeal involve the constitutionality or the validity ofastatute, rule, or ordinance? Q Yes QNo


 Motion for New Trial:                pYes • No                   Ifyes, date filed: }SMS\^&^\
 Motion to Modify Judgment:           •Yes      •   No            Ifyes, date filed: [^{^^^.'H'^^i
 Request for Findings of Fact             jYes QNo                Ifyes, date filed: f^^^M''£L^i
 and Conclusions of Law:
                                      •Yes      •   No
 Motion to Reinstate:
                                      •    Yes •    No            Ifyes, date filed: g|gg3iJ|Ei5
 Motion under TRCP 306a:

 Other:                               • Yes QNo




                                           Yes •    Wo            If yes, date filed:
  Affidavit filed in trial court:

  Contest filed in trial court:
                                    J•Yes      H&0                Ifyes, date filed: K?^B'iS*!&:tfeS^£l

  Date ruling on contest due: |*£5|
  Ruling on contest: •Sustained            •Overruled             Date ofruling: t

                                                                   Page 2 of 7
                                                                                                     C1. • •»•    •«*
                                                           i/ -.:'•-.•                               * .   .   \#» •    •
   lu.'Uankruii(c\ •         -   •                                        *-,*"'.i"^i-"->',",J"' •

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?                       • Yes "fSlNo
If yes, please attach a copy of the petition.



bate bankruptcy filed: KT^$?%W^                                          Bankruptcy Case Number: j ^ S H I B l




Count). {lia^fc,^                                                              lualCourtUcik. >fsJL)i.liia • £ounty
Trial Court Docket Number (Cause No.):                                              s clerk's record requested?             ""OYes • No
                                                                              Ifyes, date requested: ^§j$SHIj§$$&%
Trial Judge (who tried or disposed ofcase):                                   Ifno, date itwill be requested: ffffifr&ign-& ^.•£,,... J&LA
First Name        ^^f^^fJS^^^*^^^^^ Were payment arrangements made with clerk?
Middle Name ^H^^E^k^illiKMZ^                                                                                                   • Yes QNo • Indigent
Last Name         iJtJ^D^P^^LLL. ^K-AJ3ii£l-r^.< (Note. No request required under TRAP 34.5(a),(b))
Suffix: fc',;   .;£'::«*_•
Address 1          ^Z7!^^^^^^^^^^
Address 2
City:
                   G^3^nSSPjSS2S23 •
                    K.. :. -°i v, . ^^^^J^-j-JiJ-J3^^Jiu±-i.i-iJi^JJ
                                                                                                     Uvnm^y ^uJaeteJ
 state: IfcWWrS^^i /ip. 4 EigCPSj^B                                                            try, 6--19-/V
Telephone EHEESZ3•     Court Reporter                                    •           Court Recorder
•     Official                                          •            Substitute



                                                    i           i    #j        •   i. -
First Name:
                                                .           .   —.    ••   W       -1-1



Middle Name:             • i - -.?   •          ».- \ 1 ^            Jll'll ^


Last Name                                                                                      - \


Suffix:

Address 1

Address 2            ^        ^^"^"^V '^' '^ ~-^
                     e» ^-p jj »^wi>j • •. «»—•i.j.jt.>«n;f *»'„ing"u.y'11 • »• i-^"yjvay'i
Pitv                 L-'t->vlc '.*> ^IvC-^fAi %3£ *e% date filed

      'ill file: • Yes •      No


     l&R\Vraoriliiiar> Relief
      ill you request extraordinary relief(e.g. temporary or ancillary relief) from this Court'.' • Yes • No
    Ifyes, briefly state the basis for your request: mEM^M^^^^^^^^^^^^^^^

Kttt'bjiurtjir Appeal)                              ;_i"'-'l' _ eL'J'L- " ' ' •': '. ' -V^i '".' '_._ i-' "•'•. J.---'- •— •-'- •—*'—*-£ '£*•'•'-
    Should this appeal be referred to mediation?                                      Wyes • No
    If no. please specify:L - .                         ". .               .                                          v*!. "—j.   ' *'J- _ -a \ J.uC' -A.'-"* -»--i '
    Has the case been through an ADR procedure? QYes QNo A
    Ifyes, who was the mediator" .™I ".J". 7.7. ---' ™ -r''.—"-J-iii^ail^- —- ii-iCi-^ -'- —^^-.^l^H?^:.
    What type of ADR procedure .' Ij
    At what stage did the case go through ADR? QPre-Trial •Post-Trial                                        •Other
    If other, please specify
    1 ype Ol case;    i%mmgmmffl!ggimmzimmm> isejiss^ji^aj^msms, -.•.•————                                                                .                 /•..,:(.u„,.f
    Give abriefdescription ofthe issue to be raised on appeal, the reliefsought, and the applicable standard for review, .fknown (without
    prejudice to the right to raise additional issues or request additional relief):


    How was the case disposed of?
    Summary ofreliefgranted, including amount ofmoney judgment, and ifany, damages awarded.
    Ifmoney judgment, what was the amount? Actual damages:
    Punitive (or similar) damages: j
                                                                                               Page 4 of 7
Attorney's fees (trial): B&'-VftB^SSO
Attorney^ fees (appellate): p^l^j&^.WJ

Ifother, please specify: ^SSS^SS^^L                                                                                       •   --'




Will you challenge this Court's jurisdiction?      • Yes • No
Does judgment have language that one or more parties "take nothing"? • Yes Q-No
Does judgment have aMother Hubbard clause? QYes Q-No
                                                                                                                                    }
Other basis for finality?
Rate the complexity ofthe case (use 1for least and 5for most complex): Ql EH D^ D4 Q5
Please make my answer to the preceding questions known to other partjes in this case.          • Yes •       No

Can the parties agree on an appellate mediator? • Yes • No           -,
Ifyes, please give name, address, telephone, fax and email address:
                                                                                                                  Email
Name                             Address                   _.   Telephone


Languages other th/n English in>hich the mediator should be proficient
Name    of person
INiUIIC Ul         1111115 uuifmediafion
           pciauil filing      uivuiutivu section
                                          jvvwv.. of
                                                  v* docketing
                                                     «~~     0 statement:
                                                               -— --—       fm^mvsmmmt^^'w^nriwu™™^™™   •„




List aAy pendini'J^st related appeals before this or any other Texas appellate court by court, docket number, and style. &&~ dA^_
DockeVr^trrnblr- ^-'^^FT^^Virc^^?^. '. -«                                     1"•''l ""II [iL^'.^I/iTJl" J-."li-.-^.- -




                                                                   Page 5 of 7
The Courts ofAppeals listed above, in conjunction with the State Bar ofTexas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting aprogram to place alimited number ofcivil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon anumber of
discretionary criteria, including the financial means of the appellant or appellee. Ifacase is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation ofthe appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. Ifyour case is selected and matched with avolunteer lawyer, you will receive aletter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note- there is no guarantee that ifyou submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sitesand Listserv to its pool ofvolunteer appellate
attorneys.                                                                                                     s^
Do you want this case to be considered for inclusion in the Pro Bono Program?                                 Q Yes • No
Do you authorize the ProBeno Committee to contact your trial counsel ofrecord in this matter to answer questions the committee may have
regarding the appeal? 0Yes • No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes ofconsidering the case for inclusion inthe Pro Bono Program.
Ifyou have not previously filed an affidavit ofIndigency and attached afile-stamped copy ofthata^taviCdoes your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                                  • Yes fj No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the mtemetat>ffi.-//aspe.hhs.gov/povertv/06Povert\'.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee? DYes • No
Ifyes please attach an Affidavit ofIndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk s
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give abriefdescription ofthe issues to be raised on appeal, the relief sought, and the applicable standard ofreview, ifknown (without
prejudice to the right to raise additional issues or request additional relief; use aseparate attachment, if necessary).




       igiialure.-%.
                                                                                     • \i, f.



                  Q/Lse-~£i~         \%^The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the tnal
court's order or judgment as follows on


    &J.       fA^^~-          'fjl^           *?^

Signature ofcounsel (or pro se party)                                             Electronic Signature: j ^ l ^ p ^ P ^ l ^           Em
                                                                                            (Optional)

                                                                                  State Bar No.: ^^WMit^^M
Person Served
Certificate ofService Requirements (TRAP 9.5(e)): Acertificate ofservice must be signed by the person who made the service and must
state:
                             (1) the dateandmanner of service;
                             (2) the name and address ofeach person served, and
                             (3) ifthe person served is aparty's attorney, the name ofthe party represented by that attorney

Please enterthe following for each personserved:


Date Served:      C/, ' ^ & "' 9-'•
Manner Served: \\£?Jt.*'i^_l[^'
                  %   i
First Name:                                                            _    zJl



Middle Name:      •;.-..

Last Name.        _!_,: -                                             _.l^

Suffix: pS^t^SiL                                          //?'/,                  i /)        ^        *
 Law Finn Nam,-^•.C//i//V:- • ^/-V-Y.>././*-^ ^ ^
 Address I PStftf:. f ^.^^f^^f^
 Address '        [ji7_-!--J.\-^i-^.---Si^'.-i-' __'-J—-_!                               _ ,r
 City:            _vL_? -KIT -.. —- _~- _—•Ik_ i.l_*.»i . . J~f. —• »(_*_- —I

 State    Isi&-«:;-_/-_t-:--^ "p-.v, s_ii?^^S__7 3^^ ^
          __y--^--^f-J^. ~—n^ ,1 '
        me:l
 Telephone:!    /i_^__ra_l_B.. -.j l Kt-


                                                    ...




 If Attorney, Representing Party's Nairn- l*.                                       „.-..   .I".'_3*Jb k>_—»j




                                                                           Page 7 of7
Certificate of Service



I certify that I have caused a copy ofthis document to be delivered to all parties,
attorney for Defendant, entitled toservice as listed below by Certified Mail, Return
Receipt requested.


Campbell, Miller, & Associates
Bank of America Plaza
300 Convent Street
San Antonio, Texas 78205-3532


Respectfully submitted,


   Y_i_-w^ iMlv+*^

Gloria E. Ochoa
542 Williamsburg PI
San Antonio, Texas 78201.
210 309-0744.
     '~ft



  NOTICE: THIS FORM CONTAINS SENSITIVE DATA.
                              Cause Number         ^0C3                     -£T"- I'l&Q/
                                                                                         »o?S&
                                                                                            ^ °0PY 7
                                                                                                                 '^U j /\ fit r-n ~~                  \

                                        (The Clerk's office willfillin the Cause Number when you Wethis form.)

                                                                           In the (check one):
                                                                                          ne):         S^                                          —I—i
 Petitioner/
 Plaintiff          G-l 0\r)O- Qcki-£c*—                                                  [^District Court
                                                                                          |_fDistricl           _
                                                                          (Court Number) .("] County Court atLav£                                     o
                                                                                                                                                   j>c:-ti
                                                                                            •    Justice of the Peace^
                                                                                                                                           U3      - ^ —ir-

 Respondent/                                                                                                             Cophi                     £T10
 Defendant                                                                (County)
                                                                                                                                           X-       —i.
                                                       Affidavit of Indigency                                                              CO       x.r'
                                                       (Request to Not Pay CourtFees)                                                      en


   Use this form to ask the court not to            You must either 1) sign this form in                    You can be prosecuted if you lie on
   charge you for court fees. This form is          front of a notary public or 2) sign this                this form.
   also called an "Affidavitof Inability to form and sign and attach acompleted                             Tne ^^ may or may not approve t^
   Pay Court Costs" or a "Pauper's Oath." "Unsworn Declaration" form. By                                    request to not pay court fees. The court
   You can only use this form if: (1) you   signing in front of a notary, you swear                         may order you to answer questions
   get public benefits because you are      under oath that the information                                 about your finances at a hearing. At
   poor or (2) you can't pay court fees.    provided is true and correct. By                                that hearing you will have to present
   The information you give on this form    signing and attaching an "Unsworn              evidence to the judge of your income
   must be current, complete, true and      Declaration" form, you declare under           and expenses to prove that you have no
   correct.                                        penalty of perjury that the information ability to pay court fees.
                                                    provided is true and correct
   ®The person who signed this affidavit appeared, in person, before me, the undersigned notary, and stated
   under oath:          ^_^                                                                                                        c?>oO
   "My name is         C^L-filr Li_»<5L-/                             My phone number is (2-f<3) ^^ Q"7^^
   "My mailing address is J^lLD f^J/'/^H/tf^.h^J^f                                   p>L-
   "Myemail address is                   VyGuEtzM.bo^'l.                       IjWwt) ,Cj»^
   "I am above the age ofEighteen
                       of eighteen (18) years, and Iamfully competent to make this affidavit. Iam unable topay court
   costs. The nature and amount of my income, resources, debts, and expenses are described in this form.
   Check ALL boxes that apply andfill intheblanks describing theamounts andsources ofyour income.
   @"I receive these public benefits/government entitlements that are based on indigency:                                        _,     gg                 o

   • SSI      DWIC        CTFood Stamps/SNAP         • TANF        Qlvfedicaid      QCHIP                                        iQaABD *                  o


   • Needs-based VA Pension                • County Assistance, County Health Career General Assistance (GA) c~                                     odSz

   • LIS in Medicare ("Extra Help")              • Community Care via DADS                       [^flow-Income EnergyJAssistance^
   • Emergency Assistance               • Child Care Assistance under Child Care and Development Block Grang -en
   • Public Housing           Q Other: (Describe)                     QQ_- • £?<-'"11Tyy                     J2)/Sf}i ',(fJ^L
                      Ifyoureceive anyof theabovepublic benefits, attach proofandlabel it"Exhibit
   (D "My income sources are stated below. (Check an that apply)
                                                                                                  ProofofPublic Benefit^'
                                                                                              iitf^roo
                                                                                                                                     M     o
                                                                                                                                                               m
                                                                                                                                           CO                  -<
   O Unemployed since: (date)                                         .                          -or-
   • Wages: I work as a                                                                          for
                                                           Yourjob title                                                 Your employer
   • Child/spousal support • My spouse's income or income frprffanother member ofmy household (ifavailable)
   • Tips, bonuses • Military Housing D Worker's Comp |_fDisability • Unemployment • Social Security
   • Retirement/Pension • Dividends, interest, royalties • 2nd job or other income:.
   © "My income amounts are stated below.                                                               (describe)

   (a) Mymonthly net income aftertaxes are taken out is:                       Total income after taxes                                  l<45frt>ii*l>
   (b)The amount I receive each month in public benefits is:                    Total amount received
   (c)The amount of income from other people in my household is:*               Total amount received            $
   (d) The amount I receiveeach month from other sources is:                    Total amount received            1_
   (e) MyTOTAL monthly income is                                  Add all sources ofincome above-*               $                       T¥F7,
        'List this income onlyifothermembers contribute toyourhousehold income.
                                                                                                                                               Page 1 of 2
©TexasLawHelp.org - Affidavit ofIndigency, February 2014
      'k      About my dependents: "The people who.depend on me financially are listed below:
                  Name                                                                                        Age            Relationship to Me        '
                    T.no6
, ofl ^ Bank accounts, other financial assets (List)                                 Food and household supplies
1'V^                                        .              $ ^5->o5                  Utilities and telephone                               \*?b.0d
                                                                                     Clothing and laundry                           $
                                                                                     Medical and dental expenses                    1
           Vehicles (cars, boats) (List make and year) ,                             Insurance (life, health, auto, etc)            L
                                                                                     School and child care                          _.




                                                                                    Vehicle payments                                £_
                                                                                    Gas, bus fare, auto repair                      l_      Iha.QG
                                                          $                         Child / spousal support                        i.
           Real estate (house or land) (Do not list the house you live in.)         Wages withheld by court order                  I_
                                                -         $      *-"&          '    Debt payments                                  l_
                                                          $                         Other expenses (Describe)                     .!_
           Other property (like jewelry, stocks, etc.) (Describe)                                                                  5_
                                                          $      —- O '
                                                                                                                                   l_
                                                                                                                                   $


                         Total value ofproperty -> |= $                                          Total monthly Expenses -+ = $ / L7IX0
            *The value is theamount theitem would sellfor less the amount you still oweon it(ifanything).
                                                                                                                                           f^e®,
           ®"My debts include: List debt and amount owed.                    J/l/1 0h'Tq A <3 /rftf)

          To list any otherfacts you want the court toknow, such as unusual medical expenses, family emergencies, etc., attach another
          page tothis form andlabel it "Exhibit: Additional Supporting Facts. °Check hereifyou attach anotherpage.D
          ® "\ am unable to paycourt costs. Iverifythat the statements made inthis affidavit are true and correct."
          ® YourSignature. You must either: 1) sign this form in front ofa notary public or
               2) s/bn this form and sion and attptfi acompleted "Unsworn Declaration"form.
                                                                    a—                                                  7-2.9-/V
                Vour Signature
                                                                           Notary fills out this section if
            State of
                                                                           are signing in front of a notary]
                                     g     Jr<=L
                                    where this Affidavit is notarized.


                              ubscribed before metoday, jyi o Q                            _by                >Y°|C\     ELOoh nQ
                                                                                                   Print name of person whois signingthisAffidavit.
                                                                                                   NOTthe notary'sname.




                                                                                                                                                  Page 2 of 2
        © TexasLawHelp.org - Affidavit of Indigency. February2014
                                         COURT OF APPEALS
SANDEh. 8RYAN MARION                      FOURTH COURT OP APPEALS DISTRICT                       KEITH E. HOTTLE
 CHIEP JUSTICE                               CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGUl.fNl                                  300 DOLOROSA, SUITE 3200
MARIAl.YN BARNARD                             SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                           WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA 0. ALVAREZ                                                                               (210)335-2635
LtJZ ELENA I). CHAPA
JASON 1'UL.LIAM                                                                                   FACSIMILE NO.
 JUSTICES                                                                                         (210)335-2762


                                                    April 10, 2015

        Gloria E. Ochoa                                             Elizabeth Lennane
        542 Williamsburg Place                                      Bank of America Piaza
                       iX
        •Sari-Antonio- " ^ 78201                                    300 Convent St Ste 2350
                                                                    San Antonio, TX 78205-3703
                                                                    * DELIVERED VIA E-MAIL *


        RE:       Court of Appeals Number:      04-14-00509-CV
                  Trial Court Case Number:      2013-CI-12691
                  Style: Gloria Ochoa
                         v.

                         Nail Flower Beauty Salon

                  The Appellant's Motion for Extension of Time to File Amended Brief has this date been
        received and filed in the above styled and numbered cause.

                                                                 Very truly yours,
                                                                 KEITH E. HOTTLE, CLERK




                                                                 Deputy Clerk, Ext. 53219




        cc; Dinah L. Gaines (DELIVERED VIA E-MAIL)
                                            COURT OF APPEALS
SANDEE 3RVAN MARION                          FOURTH COURT OF APPEALS DISTRICT                           KEITH E. HOTTLE
 CHIEF JUSTICE                                 CADENA-REEVES JUSTICE CENTER                            CLERK OF COURT
KAREN ANGELINI                                    300 DOLOROSA, SUITE 3200
MARIA;..VN BARNARD                              SAN ANTONIO, TEXAS 78205-3037
KEBEC.aC. MARTINEZ                            WWW.TXCOURTS.COV/4THCOA.ASPX
PATRICIA 0. ALVAREZ
I..UZ ELENA U. CHAPA
JASON PULLIAM                                                                                           FACSIMILE!
 JUSTICES                                                                                                (210)335-2762


                                                    March 23, 2015

        G.-oria E. Ochoy
        542 Williamsburg Place
        San Antonio, TX°78201

        RE:       Court of Appeals Number:       04-14-00509-CV
                  Trial Court Case Number:       2013-CI-12691
                  Style: Gloria Ochoa
                  v.

                  Nail Flower Beauty Salon

                According to our records, you are the appellant on this appeal. According to our records,
        you are the appellant on this appeal. This Court previously struck appellant's original brief and
        rendered an order pointingout the deficiencies and requiring appellant to file an amended brief. The
        amended brief does not correct_all of the deficiencies previously noted by this Court. Specifically,
        the brief faTi^toTnclude a statement offacts with record references andjhe^argument irithe_brief_
        is not a proper appellate argument givenjhe judgment and; it rs not supported "by record _
        /^/gnceil^^                              See Tex. R. Ap?^2^-3&Mg). (i). When we refer to the
        record; we refer to the clcik'sjecord Additionally, the "issues" presented by appellant are_ncrt
        -pioper issues --- issues arc errors-.allegedly--™rnroitM .by the trial court entitlinglgpffl^oafe
                                                                                                                          J
                sMg? See^UL Iv.3o..lu,i. F lUiUy, the bnel=do^^
                       ^ppejlateProce^.ure,. See id. R. 38.1(k). The rule xtId.

               However, the Court is not ordering appellant to rebrief. Nevertheless, appellant should be
        advised that this court may consider her appellate complaints waived due to inadequate briefing if.the ,,;
        noted deficiencies are goj corrected prior to submission'; See,ej>.j^qttv^^
                  JJ/, 2014WL4ff23fc9ifl. jit *2 YTex. A~pp--^'ffrm ^^jW^^^^^^^^^^^^
              lies, No_^4^^3n^CV, 2014 WL 1089750,. at *3 (Tex. App.—San Antonio Mar. 19, 2014^

             As we have noted in a previous order, we recognize appellant is acting pro se on appeal.
        However, pro se litigants are held to the same standards as licensed attorneys and-must comply
                                        COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
 CHIEF JUSTICE                              CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                                 300 DOLOROSA, SUrTE 3200
MAR1ALYN BARNARD                             SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                          WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA 0. ALVAREZ                                                                              (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                    FACSIMILE NO.
  JUSTICES                                                                                       (210)335-2762


                                                  March 18, 2015

       Gloria E. Ochoa                                             Elizabeth Lennane
       5-'12 Williamsburg Place                                    Bank of America Plaza
       San Antonio, TX 78201                                       300 Convent St Ste 2350
                                                                   San Antonio, TX 78205-3703
                                                                   * DELIVERED VIA E-MAIL *


        RE:      Court of Appeals Number:      04-14-00509-CV
                 Trial Court Case Number:      2013-CI-12691
                 Styie: Gloria Ochoa
                         v.

                         Nail Flower Beauty Salon

                 The Appellant's Amended Brief has this day been received and filed in the above styled
       and numbered cause.


                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK




                                                               L\feF&da
                                                               Deputy Clerk, Ext. 53219




       cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
statutes, constitutional provisions, or other law on which argument is based, or any contract or
other document central to argument).

        Although substantial compliance with Rule 38.1 is generally sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id.
R. 38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1.

       Accordingly, we ORDER appellant's brief stricken and ORDER appellant to file an
amended brief in this court on or before March 25, 2015. The amended brief must correct the
violations listed above and fully comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See R. 38.1. If the amended brief does not comply with this order, we "may strike
the brief, prohibit [appellant] from filing another, and proceed as if [appellant] had failed to file a
brief." See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss appeal if
appellant fails to timely file brief). Even if we do not strike the brief and prohibit appellant from
filing another brief, we may find that any issues raised by appellant are waived due to inadequate
briefing, and overrule those issues. See, e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d
57, 75 (Tex. App.—San Antonio 2011, no pet.).
        We recognize that appellant represents herself on appeal, i.e., she is acting pro se.
However, the law is clear that pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure, including the rules governing appellate
briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se
litigant is required to properly present her case on appeal just as she is required to properly
present her case to the trial court. Id. Accordingly, we will not apply different standards merely
because an appeal is brought by a litigant acting without advice of counsel. Id.
        If appellant timely files a brief that complies with this order, appellee's brief will be due
thirty days after appellant's brief is filed. See TEX. R. App. P. 38.6(b).




                                                       Marialy:

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.




                                                       Keitfi E. Hottle
                                                       Clerk of Court
with all applicable rules, including the rules governing appellate briefs. Valadez v. Avitia, 238
S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.).


                                                    Very truly yours,
                                                    KEITH E. HOTTLE, CLERK




                                                    DfeES
                                                    Deputy Clerk, Ext. 53219




cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
Elizabeth Lennane (DELIVERED VIA E-MAIL)
                             jfourtf) Court of &ppeal£
                                   H>an Antonio, t£exa£

                                        February 23, 2015

                                       No. 04-14-00509-CV


                                         Gloria OCHOA,
                                            Appellant

                                                 v.



                              NAIL FLOWER BEAUTY SALON,
                                             Appellee

                    From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-12691
                           Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

        Appellant filed her brief on February 13, 2015. The brief does not comply with Rule
38.1 of the Texas Rules of Appellate Procedure. See Tex. R. App. P. 38.1. Specifically, the brief
violates Texas Rule of Appellate Procedure 38.1 in that it does not contain:

       (1) a table of contents;
       (2) an index of authorities;
       (3) a proper statement of the case;
       (4) a brief statement of the issues presented, setting out what errors were allegedly
       committed by the trial court;
       (5) include a statement of facts with record references;
       (6) a proper summary of the argument;
       (7) proper legal argument with appropriate citation to authorities and the appellate
       record; or
       (9) an appendix.

See id. R. 38.1(b) (requiring table of contents), 38.1(c) (requiring index of authorities), 38.1(d)
(requiring statement of case); 38.1(f) (requiring statement of issues presented), 38.1(g) (requiring
statement of facts with record reference), 38.1(h) (requiring summary of argument, 38.1(i)
(requiring argument with appropriate citation to authority and record), and 38.1(k) (requiring
appendix with copy ofjudgment or other appealable order, any jury charge and verdict form, any
findings of fact and conclusions of law, and text of applicable rules, regulations, ordinances,
statutes, constitutional provisions, or other law on which argument is based, or any contract or
other document central to argument).

       Although substantial compliance with Rule 38.1 is generally sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id.
R. 38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1.

       Accordingly, we ORDER appellant's brief stricken and ORDER appellant to file an
amended brief in this court on or before March 25, 2015. The amended brief must correct the
violations listed above and fully comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See R. 38.1. If the amended brief does not comply with this order, we "may strike
the brief, prohibit [appellant] from filing another, and proceed as if [appellant] had failed to file a
brief." See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss appeal if
appellant fails to timely file brief). Even if we do not strike the brief and prohibit appellant from
filing another brief, we may find that any issues raised by appellant are waived due to inadequate
briefing, and overrule those issues. See, e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d
57, 75 (Tex. App.—San Antonio 2011, no pet.).
         We recognize that appellant represents herself on appeal, i.e., she is acting pro se.
However, the law is clear that pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure, including the rules governing appellate
briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se
litigant is required to properly present her case on appeal just as she is required to properly
present her case to the trial court. Id. Accordingly, we will not apply different standards merely
because an appeal is brought by a litigant acting without advice of counsel. Id.
       If appellant timely files a brief that complies with this order, appellee's brief will be due
thirty days after appellant's brief is filed. See Tex. R. App. P. 38.6(b).




                                                       Marialy

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.




                                                       Keitfi E. Hottle
                                                       Clerk of Court




               '»,
                            Jfottrtfj Court of Appeals;
                                       Han Antonio, TEexasf

                                          January 29,2015

                                         No. 04-14-00509-CV

                                          Gloria OCHOA,
                                             Appellant




                             NAIL FLOWER BEAUTY SALON,
                     V::              Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-12691
                           Honorable Antonia Arteaga, Judge Presiding

                                           ORDER


        Appellant has filed a third motion for extension of time to file her brief, asking for an
additional sixty days to file her brief. We previously granted her two prior extensions for a total
of seventy-four days, making her brief due January 30, 2015. We have reviewed appellant's
motion. Based on our review, we GRANT appellant's motion in part and DENY it in part. We
GRANT appellant's request for a third extension, but we DENY appellant's request for an
additional sixty days to file her brief. We GRANT appellant an aHrlijinnal givteon Hqys |n file
her brief and we ORDER her to file her appellant's brief in this court/on or before February 16_J)
2015. We advise appellant that NO FURTHER EXTENSIONS OF TIME TO FILE THE
BRIEF WILL BE GRANTED ABSENT WRITTEN PROOF OF EXTRAORDINARY
CIRCUMSTANCES. We recognize appellant is pro se; however, pro se parties are held to the
same standards as licensed attorneys arid are expected to comply with all rules and procedures
applicable to appeals.


                                                    Marial


       IN WITNpS^^P^i^^, Ihave hereunto set my ha*d and affisfcd the seal of the said
 iurt on this 29^A^aWr&%)15.                                 ./    /) /

                                                    Keith E. Hottle
                                                    Clerk of Court

                               r   v
                                COURT OP APPEALS
SANDEE BRYAN MARION             FOURTH COURT OF APPEALS DISTRICT                        KEITH E. HOTTLE
 CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                           CLERK OF COURT
KAREN ANGELINI                      300 DOLOROSA^ SUITE 3200
MARIALYN BARNARD .               SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ              WWW.TXCOURTS.GOV/4THCOA.ASPX                              TELEPHONE
PATRICIA O.ALVAREZ
                                                                                         (210)335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM
                                                                                         FACSIMILE NO.
 JUSTICES
                                                                                         (210)335-2762


                                       January 29, 2015

       Gloria E. Ochoa                                 Elizabeth Lennane
       542 Williamsburg Place                          Bank of America Plaza
       San Antonio, TX 78201                           300 Convent St Ste 2350
                                                       San Antonio, TX 78205-3703
                                                        * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number:      04-14-00509-CV
              Trial Court Case Number:      2013-CI-12691
              Style: Gloria Ochoa

                      Nail Flower Beauty Salon                                     :"

              Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK




                                                               Deputy Clerk, Ext. 3219




      cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
                                       COURT OF APPEALS
SANDEE BRYAN MARION                        FOURTH COURT6F APPEALS DISTRICT
  CHIEF JUSTICE
                                                                                              KEITH E. HOTTLE /
                                            CADENA-REEVES JUSTICE CENTER                      CLERK OF COUn:/'
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIAl.YN BARNARD                           SAN ANTONIO, TEXAS 78205-3037
REBECA C MARTINEZ                          WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHQ^V
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA
                                                                                                (210) 335-2&:
                                                                                                            r   ,


JASON PULLIAM
                                                                                               FACSIMILE NO.!
 JUSTICES
                                                                                               (210)335-2262


                                                 January 28, 2015                                         / '       J


       Gloria E. Ochoa                                           Elizabeth Lennane
       542 Williamsburg Place                                    Bank of America Plaza
       San Antonio, TX 78201                                     300 Convent St Ste 2350
                                                                 San Antonio, TX 78205-3703
                                                                 * DELIVERED VIA E-MAIL *

       RE:      Court of Appeals Number:      04-14-00509-CV
                Trial Court Case Number:      2013-CI-12691
                Style: Gloria, Ochoa
                       v.

                       Nail Flower Beauty Salon                              -

              The Appellant's Third Motion for Extension of Time to File Brief has, this date been
       received and filed in the above styled and numbered cause.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK




                                                             Deputy Clerk, Ext. 3219




      cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)